Citation Nr: 0207500	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-23 584	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

3.  Entitlement to an effective date prior to May 24, 2000, 
for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 1999 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  In that decision, the RO denied service 
connection for PTSD and ulcers.  The veteran filed a notice 
of disagreement (NOD) in May 2000.  In a September 2000 
rating decision, the RO granted service connection for PTSD 
and assigned an initial rating of 30 percent.  The RO also 
issued a statement of the case (SOC) regarding the claim for 
service connection for ulcers in September 2000.  The veteran 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
appealing the denial of service connection for ulcers in 
October 2000.  Also, in October 2000, the veteran filed an 
NOD regarding the assignment of the initial disability rating 
and the effective date of the grant of service connection for 
PTSD.  An SOC was issued in December 2000.  The veteran 
subsequently filed a VA Form 9 appealing these two issues.  
The veteran's appeals were merged in February 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The evidence does not reasonably show that residuals of 
ulcers had origins in service.

3.  The evidence does not reasonably show that the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

4.  The evidence reasonably shows that the veteran was 
experiencing symptoms of PTSD consistent with an evaluation 
of 30 percent when he filed a claim for service connection 
for PTSD on September 13, 1999.


CONCLUSIONS OF LAW

1.  An ulcer disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  The criteria for an initial disability rating higher than 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.21, 4.130, 
Diagnostic Code 9411 (2001).

3.  The criteria for an effective date of September 13, 1999, 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5110, 5103, 5103A (West 1991 and Supp. 2001); 
38 C.F.R. § 3.400 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, SOCs, the 
supplemental statement of the case (SSOC), and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from December 
1991, VA treatment records from May and July 2000, VA 
examination reports from September 2000, December 2000 and 
January 2001, a PTSD questionnaire submitted in November 
1999, and a letter from the veteran dated September 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for Ulcers

A.  Factual Background

Service medical records do not mention either treatment for 
symptoms or a diagnosis of ulcers during service.  Both the 
veteran's February 1968 entrance examination report and his 
October 1970 separation examination report indicated that 
there were no defects or diagnoses related to ulcers.

Private treatment records indicate that the veteran sought 
treatment in December 1991 complaining of a one-year history 
of episodic subzyphoid and epigastric distress.  On 
examination, the veteran appeared generally healthy.  His 
abdomen was reasonably soft and non-tender.  There were no 
masses or organomegaly.  There was a little discomfort in the 
subzyphoid region.  The physician recommended an evaluation 
with an upper GI series and gastrium level.  The December 
1991 report from the upper GI series indicates that the 
moderately scarred and deformed prepyloric antrum extended 
into the base of the bulb, consistent with old healed peptic 
inflammatory change.  No acute ulceration or delay in the 
emptying was demonstrated at that exam.  A private treatment 
note developed later in December 1991 indicates that the 
veteran clearly had had recurrent peptic ulcer disease in the 
past.

In December 2000, a VA examiner was asked to review the 
veteran's claims file and render an opinion as to whether the 
veteran had ulcers and, if so, if they were acquired in 
service.  The examiner's report indicated that review of the 
veteran's claims file and hospital chart had no evidence of 
any symptoms of dyspepsia or an evaluation of the upper GI 
tract.  The examiner recommended that the veteran be 
scheduled for an upper endoscopy.

A January 2001 addendum to the examiner's report indicated 
that the examiner had spoken with the veteran.  When the 
veteran was called to confirm his appointment for an 
examination, he indicated that he had no symptoms of 
dyspepsia then or in the past and that he had occasional 
heartburn.  The veteran noted that his symptoms were 
infrequent.  He denied symptoms of nausea, vomiting, 
dysphagia, and had no evidence of gastrointestinal bleeding.  
The examiner indicated that she and the veteran "agreed that 
he did not have dyspepsia or any evidence of ulcer disease."  
The examiner noted that the veteran had a remote history of 
ulcers in the past, which was not documented in his claims 
file, but he was treated and had no adverse outcome.

The veteran's representative, in a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) dated November 
2001, stated that "even though there is not current medical 
evidence of an active ulcer, there is evidence of residual 
scarring and deformity from the recurrent ulcer disease."

B.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. Service connection for ulcers may be 
granted on a presumptive basis if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes that the evidence indicates that the veteran 
currently has scarring and deformity from recurrent ulcer 
disease.  However, there is no evidence of record linking 
these residuals of ulcer disease to service.  Service medical 
records do not mention either treatment for symptoms or a 
diagnosis of ulcers during service.  Both entrance and 
separation examination reports indicate that there were no 
defects or diagnoses related to ulcers.  Therefore, the 
evidence does not support a direct service connection for an 
ulcer disability.  In addition, there is no indication that 
the veteran experienced ulcers within one year of service.  
Consequently, residuals of ulcer disease may not be presumed 
to have been incurred in service.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for ulcers, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

III.  Entitlement to an Increased Initial Rating
for PTSD

A.  Factual Background

Service records indicate that the veteran received the 
Vietnam Service Medal and the Combat Action Ribbon.  He filed 
a claim for service connection for PTSD on September 13, 
1999.  The claim was denied in a November 1999 rating 
decision.

A May 24, 2000 VA treatment note indicates that the veteran 
thought he might have PTSD.  The note indicates that an 
assessment would be done at the veteran's next appointment.

A July 2000 VA treatment note indicates that the veteran 
reported brief thoughts of suicide but had no plan.  He noted 
that he had flashbacks and nightmares.  The treatment note 
indicates that the veteran was anxious.  He had above average 
intelligence.  He was oriented to person, place and time.  
His memory was normal.  His affect was flat.  His motor 
activity was tense and his judgment was good.  The diagnostic 
impression was PTSD, chronic and severe.  He was assigned a 
Global Assessment of Functioning Score (GAF) of 52.

A VA PTSD examination was conducted in September 2000.  The 
veteran reported thinking about Vietnam on a daily basis and 
dreaming about it frequently.  He indicated that he had 
problems with both hypervigilance and an exaggerated startle 
response.  The veteran noted that he did five to six 
perimeter checks on a nightly basis and estimated that he 
woke up four to five times a night.  The veteran reported a 
history of cannabis and alcohol abuse and noted that he had a 
history of problems controlling his anger.  On examination, 
the veteran was cooperative, casually dressed and adequately 
groomed.  He was oriented to person, place and time and the 
purpose of the evaluation.  He displayed good eye contact and 
his speech was clear, coherent, and goal-directed.  The 
veteran denied having difficulties with homicidal or 
psychotic ideation.  He admitted to having episodic suicidal 
ideation as recently as two years prior.  The veteran's 
recent and remote memory abilities appeared to be within the 
average range.  The veteran displayed a restricted range of 
affect and complained of suffering from a chronically anxious 
mood.

The VA examiner stated the veteran persistently re-
experienced events that took place in Vietnam.  He avoided 
stimuli associated with these events and had a numbing of 
general responsiveness.  He suffered from persistent symptoms 
of increased arousal.  The examiner indicated that the 
veteran suffered from cannabis and alcohol abuse, which he 
appeared to abuse in attempts to self-medicate.  The veteran 
displayed a long history of abnormalities of conduct and 
judgment.  The veteran appeared to be employable given his 
recent success of working for the past four and a half years 
for the same employer.  The veteran appeared to be marginally 
competent to manage his benefits.  The examiner noted that 
the veteran would benefit from psychotherapy and drug abuse 
treatment.  He appeared to suffer from mild to moderate 
social and emotional impairment as a result of his symptoms 
of PTSD.  His level of industrial impairment appeared to be 
in the mild range.  The examiner diagnosed the veteran with 
PTSD, chronic, mild to moderate and assigned a GAF of 60 to 
61.

The veteran wrote a letter to the VA examiner in September 
2000.  He indicated that he only had three friends he spoke 
to on a regular basis, including his wife.  He noted, 
however, that he did not talk openly with any of these people 
about his thoughts or experiences related to Vietnam.  He 
also stated that not a day went by that he did not think of a 
way to "take someone out" who had angered him.  The veteran 
indicated that he keeps these violent thoughts under control.

B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

C.  Analysis

The Board finds that the post-traumatic stress disorder has 
not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms are not reflected in the evidence of record.

Moreover, the GAF scores, ranging from 52 to 61, are on 
average most consistent with a disorder of moderate severity, 
and are consistent with the currently assigned 30 percent 
rating.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). (DSM-IV).  Accordingly, the 
Board concludes that the criteria for an initial rating of 50 
percent for PTSD, for any time during the pendency of the 
claim, are not met.  The evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.

D.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

IV.  Entitlement to an Earlier Effective Date
for Grant of Service Connection for PTSD

A.  Factual Background

The veteran filed his claim for service connection for PTSD 
on September 13, 1999.  He claimed service connection for a 
psychiatric disorder describing symptoms such as recurrent 
dreams about the war, paranoia, and being bothered by movies 
or documentaries about the war.  He indicated that he was 
always defensive and the sound of helicopters bothered him.  
He noted on his claim form that he had not received a 
diagnosis from a doctor.

In November 1999, the veteran submitted a PTSD questionnaire.  
In the questionnaire, he noted that he was paranoid and 
anxious, and that he distrusted people.  He had recurring 
dreams of Vietnam.  He also noted that he would become 
extremely emotional over movies or documentaries related to 
war.

A November 1999 rating decision denied service connection for 
PTSD.  The veteran filed an NOD.  VA treatment records from 
May 24 and July 2000 were submitted which indicated that the 
veteran had been diagnosed with PTSD.  In addition, the 
veteran had a VA PTSD examination in September 2000, the 
report of which also contains a diagnosis of PTSD.  In a 
September 2000 rating decision, the RO granted service 
connection for PTSD, effective May 24, 2000.

B.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be: (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2001).

C.  Analysis

In the September 2000 rating decision, the RO assigned an 
effective date of May 24, 2000 for the grant of service 
connection for PTSD, with a 30 percent disability rating.  
The RO reasoned that May 24, 2000 was the first evidence from 
a medical professional that indicated the veteran had PTSD.  
The veteran stated that, at the time he filed his claim, he 
did not have a current psychiatric diagnosis, but reported 
various symptoms he was experiencing.  The diagnosis of PTSD 
initially rendered on May 24, 2000 was most likely premised 
upon the same symptoms as related by the veteran at the time 
he filed the claim on September 13, 1999.  Hence, it is 
certainly reasonable to suppose the ultimately diagnosed PTSD 
was present at the time of the filing of the initial claim on 
September 13, 1999, and the grant of service connection 
effective as of that date would be appropriate under the 
facts of this case.


ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to an increased initial rating in excess of 30 
percent for PTSD is denied.

Entitlement to an effective date of September 13, 1999, for 
the grant of service connection for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

